


Exhibit 10.7


RESTRICTED STOCK EQUIVALENT AWARD AGREEMENT


Name of Employer:                ___________________________


Name of Employee:                ___________________________


Number of Share Equivalents
of Ashland Inc. Common Stock:        __________


Vest Date:
1/3 _________________, 20 ___

1/3 _________________, 20 ___
1/3 _________________, 20 ___


Date of Grant:                ________________, 20 ___




WHEREAS, ___________________________ (hereinafter called “Employer”) desires to
award to the above-named Employee (hereinafter called the “Employee”) the
Restricted Stock Equivalents (this “Award”), as defined in this Restricted Stock
Equivalent Award Agreement (this “Agreement”), in order to provide the Employee
with an additional incentive to continue his services to Employer and to
continue to work for the best interests of Employer.


NOW, THEREFORE, Employer hereby confirms this award to the Employee, as a matter
of separate agreement and not in lieu of salary or any other compensation for
services, of the number of Restricted Stock Equivalents set forth above, subject
to and upon all the terms, provisions and conditions contained herein.


1.     Restricted Stock Equivalents. If the Employee is actively employed by the
Employer on each of the Vest Dates set forth above (each a “Vest Date”), the
Employer shall pay the Employee cash compensation in an amount equal to the
number of vested share equivalents (the “Restricted Stock Equivalents”) of
Ashland Common Stock multiplied by the closing stock price (the “Vesting Price”)
for Ashland Inc. (“Ashland”) Common Stock on the New York Stock Exchange
(“NYSE”) Composite Tape on the applicable Vest Date, as adjusted pursuant to
Section 3 of this Agreement. If the Employee is actively employed by Employer on
the applicable Vest Date and if all other conditions hereunder are met, payment
shall be made as soon as administratively possible after the applicable Vest
Date. Capitalized terms used but not defined in this Agreement shall have the
meanings given such terms in the 2015 Ashland Inc. Incentive Plan (the “Plan”).
This Agreement shall not entitle Employee to Ashland Common Stock or, except as
provided in this Agreement, any dividends or distributions on Ashland Common
Stock, or any return or interest on the contingent cash compensation provided in
this Agreement. The cash compensation shall be calculated in US dollars, but
paid in the local currency of the Employee based on the prevailing currency
conversion rate on the Vest Date.
2.    Change in Control. Notwithstanding the foregoing, and notwithstanding any
provision of Section 12(A) of the Plan to the contrary, this Award shall be
treated as follows in the event of a Change in Control



Page1

--------------------------------------------------------------------------------




prior to a Vest Date and while the Employee remains employed by the Employer:
(a)
If the Award is assumed, continued, converted or replaced by the surviving or
resulting entity in connection with the Change in Control, then the Award shall
continue to vest subject to the Employee’s continued employment through the Vest
Dates; provided that any outstanding unvested Restricted Stock Equivalents will
immediately vest upon the termination of the Employee’s employment by the
Employer without “Cause” and not as a result of the Employee’s Disability or
death during the one-year period commencing on the date of the Change in
Control. For purposes of this Agreement, “Cause” shall mean (i) the willful and
continued failure of the Employee to substantially perform his or her duties
with Employer or an affiliate (other than such failure resulting from the
Employee’s incapacity due to physical or mental illness), (ii) willful engaging
by the Employee in gross misconduct materially injurious to the Employer or an
affiliate, or (iii) the Employee’s conviction of or the entering of a plea of
nolo contendre (or similar plea under the law of a jurisdiction outside the
United States) to the commission of a felony (or a similar crime or offense
under the law of a jurisdiction outside the United States).

(b)
If the Award is not assumed, continued, converted or replaced by the surviving
or resulting entity in connection with the Change in Control, then any
outstanding unvested Restricted Stock Equivalents will immediately vest upon the
date of the Change in Control.

For purposes of this Agreement, the Award will not be considered to be assumed,
continued, converted or replaced by the surviving or resulting entity in
connection with the Change in Control unless (i) the Award is adjusted to
prevent dilution of the Employee’s rights hereunder as a result of the Change in
Control, and (ii) immediately after the Change in Control, the Award relates to
shares of stock in the surviving or resulting entity which are publicly traded
and listed on a national securities exchange.
Notwithstanding anything in this Agreement to the contrary, any amount vested
and payable pursuant to this Agreement in connection with a Change in Control
will be paid in cash within 30 days after such amount becomes vested as provided
herein; provided, however, that to the extent necessary to comply with Section
409A of the Code, any such vested amount shall be payable upon the earlier of
(i) within 30 days after the applicable Vest Date; (ii) within 30 days after the
Employee’s separation from service (within the meaning of Section 409A of the
Code) or, if the Employee is a specified employee (as determined by Ashland in
accordance with Section 409A of the Code), within 30 days after the first
business day that is at least six months after the Employee’s separation from
service; or (iii) within 30 days after the occurrence of a Change in Control
that constitutes a “change in control event” within the meaning of Treasury
Regulation § 1.409A-3(i)(5).
3.     Adjustments to Restricted Stock Equivalents in Certain Circumstances. In
the event of any change in the outstanding Ashland Common Stock by reason of any
stock split, stock dividend, recapitalization, merger, consolidation,
reorganization, combination or exchange of shares, split-up, split-off,
spin-off, liquidation or other similar change in capitalization, the number of
Restricted Stock Equivalents under this Agreement shall be automatically
adjusted so that the proportionate interest in Ashland Common Stock represented
by the Restricted Stock Equivalents shall be maintained as before the occurrence
of such event. The Restricted Stock Equivalents shall also be adjusted to
include the value of any cash dividends paid to shareholders of Ashland Common
Stock during the term of this Agreement, compounded as if such dividends were
invested in Ashland Common Stock at the time they are paid. If Ashland Common
Stock ceases to be listed on the NYSE prior to the Vest Date, the Vesting Price
for purposes of this Agreement shall be the closing price for Ashland Common
Stock on the NYSE on the last listing day.

Page2

--------------------------------------------------------------------------------








4.     Treatment as Ordinary Wage Compensation. To the maximum extent
permissible by local law, and for all purposes, including but not limited to tax
purposes, the cash compensation payable under this Agreement shall be treated as
regular wage compensation and subject to any applicable taxes or withholding or
other wage or employment laws.
5.     Effect on Employment. This Agreement is not a contract of employment and
it is not a guarantee of employment for life or any period of time. Nothing in
this Agreement interferes with or limits in any way the right of the Employer to
terminate the Employee’s employment at any time subject to and in accordance
with the applicable laws. This Agreement does not give the Employee any right to
continue in the employ of the Employer. The Employee acknowledges that he is an
employee of the Employer and not an employee of Ashland or any other Ashland
affiliate.
6.     Assignment or Transfer of Rights. The Employee may not sell, transfer,
pledge, assign or otherwise alienate or hypothecate any rights under this
Agreement.
7.     Voluntary Waiver Option. The Employee may voluntarily waive any rights
under this Agreement at any time prior to the Vest Date provided such waiver is
in writing, properly executed and delivered to the Employer.
8.     Compliance with Applicable Law. Payment under this Agreement is subject
to all applicable laws, rules and regulations, and to any approvals by any
governmental agencies as may be required. No payment will be made under this
Agreement if that payment would result in a violation of any applicable law.
9.     Complete Agreement. This Agreement represents the entire agreement
between the Employee and the Employer regarding the Restricted Stock
Equivalents. No promises, terms, or agreements of any kind regarding the
Restricted Stock Equivalents that are not set forth in this Agreement, or to
which there is no reference in this Agreement, are part of this Agreement.
10.     Severability. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
11.     No Third Party Obligors. The Employee acknowledges that the obligation
to make payments due under this Agreement, if any, shall be the sole obligation
of the Employer and shall be unfunded and unsecured. In no event shall Ashland
or any related party other than Employer be obligated to make payments due under
this Agreement.
12.     Specific Employee Acknowledgments and Agreements. In accepting this
Agreement, the Employee acknowledges that: (a) this Agreement is established
voluntarily by the Employer; (b) the grant of rights under this Agreement is
voluntary and occasional and does not create any contractual or other right to
receive future rights, or benefits in lieu of the rights under this Agreement,
even if rights under this Agreement have been granted repeatedly in the past;
(c) the Employee’s execution of this Agreement is voluntary; (d) the rights
under this Agreement are extraordinary items that do not constitute compensation
of any kind for services of any kind rendered to Ashland or any affiliate other
than the Employer and are outside the scope of any employment contracts, if any;
(e) the compensation under this Agreement is not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments; (f)  this Agreement will not be interpreted to form an
employment

Page3

--------------------------------------------------------------------------------




contract or relationship with the Employer, or Ashland, or any affiliate of
either; (g) the stock price for Ashland Common Stock is unknown and cannot be
predicted with certainty; (h) to the fullest extent permitted by law, no claim
or entitlement to compensation or damages arises from this Agreement and the
Employee irrevocably releases the Employer, Ashland, and their affiliates, from
any such claim that may arise; (i) the term “actively employed” as used in
Section 1 excludes  any termination notice period mandated under law (e.g.,
active employment would not include a period of “garden leave” or similar period
pursuant to local law); and (j) the Employee had the opportunity to obtain
independent legal advice at the Employee’s expense prior to accepting this
award.
13.     Privacy. The Employee hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of personal data
as described in this document by the Employer, Ashland, or their affiliates, for
the exclusive purpose of implementing, administering and managing the matter
governed by this Agreement. The Employee understands that the Employer, Ashland,
or their affiliates, hold certain personal information about him, including, but
not limited to, his name, home address and telephone number, date of birth,
social insurance number or other identification number, salary, nationality, job
title, or shares of stock or directorships held in the Employer, Ashland, or
their affiliates, details of all matters governed by this Agreement and the
Employer’s employment of the Employee (“Data”). The Employee understands that
the Employer, Ashland, or their affiliates, may transfer Data amongst themselves
as necessary for the implementation, administration and management of this
Agreement, that Data may be transferred to any third parties assisting in the
implementation, administration and management of this Agreement, that these
recipients may be located in the Employee’s country or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
the Employee’s country. The Employee understands that he may request a list with
the names and addresses of any potential recipients of the Data by contacting
their local human resources representative. The Employee authorizes the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing
matters governed by this Agreement, including any requisite transfer of such
Data as may be required to a broker or other third party. The Employee
understands that Data will be held only as long as is necessary to implement,
administer and manage their rights under this Agreement, including but not
limited to any applicable retention period necessary for effective or lawful
administration of this Agreement. The Employee understands that he may, at any
time, view Data, request additional information about the storage and processing
of Data, require any amendments to Data that are required by applicable law or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his local human resources representative. The Employee is not
obligated to consent to the collection, use, processing and transfer of Data.
However, the Employee understands that if he refuses to grant consent under this
Section by failing to accept this Agreement he will not receive any compensation
pursuant to this Agreement, and that if he subsequently withdraws his consent
under this Section he will forfeit any rights he may have obtained under this
Agreement. The Employee understands that he may contact his local human
resources representative for more information on the consequences of his refusal
to consent or withdrawal of consent.


14.    Forfeiture. This award is subject to the forfeiture provision of Section
16(H) of the Plan. In consideration of this award, the Employee agrees that
without the written consent of Ashland, the Employee will not (i) engage
directly or indirectly in any manner or capacity as principal, agent, partner,
officer, director, employee or otherwise in any business or activity competitive
with the business conducted by Ashland or any of its subsidiaries; or (ii)
perform any act or engage in any activity that is detrimental to the best
interests of Ashland or any of its subsidiaries, including, without limitation,
(aa) solicit or encourage any existing or former employee, director, contractor,
consultant, customer or supplier of Ashland or any of its subsidiaries to
terminate his, her or its relationship with Ashland or any of its subsidiaries
for any reason, or (bb) disclose proprietary or confidential information of
Ashland or any of its subsidiaries to third parties or use any such proprietary
or confidential information for the benefit of anyone other than Ashland and its
subsidiaries (the

Page4

--------------------------------------------------------------------------------




“Employee Covenants”), provided, however, that section (ii) above shall not be
breached in the event that the Employee discloses proprietary or confidential
information to the Securities and Exchange Commission, to the extent necessary
to report suspected or actual violations of U.S. securities laws, or the
Employee’s disclosure of proprietary or confidential information is protected
under the whistleblower provisions of any applicable law or regulation. The
Employee understands that if he or she makes a disclosure of proprietary or
confidential information that is covered above, he or she is not required to
inform Ashland, in advance or otherwise, that such disclosure(s) has been made.


Notwithstanding any other provision of this Agreement to the contrary, but
subject to any applicable laws to the contrary, the Employee agrees that in the
event the Employee fails to comply or otherwise breaches any of the Employee
Covenants either during the Employee’s employment or within twenty-four (24)
months following the Employee’s termination of employment with Ashland or its
subsidiaries for any reason: (i) Ashland may eliminate or reduce the amount of
any compensation, benefit, or payment otherwise payable by Ashland or any of its
subsidiaries (either directly or under any employee benefit or compensation
plan, agreement, or arrangement) to or on behalf of the Employee in an amount up
to the total amount paid (or closing stock price of Ashland Common Stock on the
payment date multiplied by the number of shares of Ashland Common Stock awarded)
or payable to the Employee under this Agreement; and/or (ii) Ashland may require
the Employee to pay Ashland an amount up to the total amount paid (or closing
stock price of Ashland Common Stock on the payment date multiplied by the number
of shares of Ashland Common Stock awarded) to the Employee under this Agreement;
in each case together with the amount of Ashland’s court costs, attorney fees,
and other costs and expenses incurred in connection therewith.


15.    Committee Discretion to Accelerate Vesting. Notwithstanding anything in
this Agreement to the contrary, the P&C Committee may, in its sole discretion,
provide for accelerated vesting of the Award at any time and for any reason.
IN WITNESS WHEREOF, the Employer has caused its duly authorized officer to
execute, and the Employee has executed this Agreement, each as of
____________________________.


ASHLAND INC.




By:    ________________________________


Name: ________________________________


Title:    ________________________________




ACKNOWLEDGED AND AGREED TO BY:




________________________________________
Signature:


________________________________________
Date



Page5